Citation Nr: 1628799	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  10-22 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on the need for
regular aid and attendance of another person or by reason of being housebound.

2.  Entitlement to a certificate of eligibility for assistance in acquiring specially
adapted housing.

3.  Entitlement to a certificate of eligibility for financial assistance in the purchase
of an automobile or other conveyance and adaptive equipment, or for adaptive
equipment only.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of
November 2008 and December 2009 rating decisions of the Department of Veterans
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's disabilities are not shown to be so disabling as to cause him to be blind or nearly blind in both eyes; to require that he be institutionalized in or confined to a nursing home or other facility due to physical or mental incapacity; to render him unable to care for his daily personal needs or protect himself from the hazards and dangers of daily living, without care or assistance on a regular basis; or to require that he remain in bed.


2.  The Veteran's service connected disabilities do not result in permanent and total disability due to the loss, or loss of use, of both lower extremities; blindness in both eyes plus the anatomical loss, or loss of use, of one lower extremity; loss, or loss of use, of one lower extremity together with residuals of organic disease or injury which affect functions of balance and/or propulsion so as to prevent locomotion without assistive device; or the loss, or loss of use, of one lower extremity together with the loss, or loss of use, of one upper extremity such as to affect function of balance or propulsion so as to preclude locomotion without assistive devices.

3.  The Veteran does not have a service-connected disability manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of special monthly pension benefits based on the need for regular aid and attendance of another person have not been met.  
38 U.S.C.A. §§ 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).

2.  The criteria for entitlement to specially adapted housing have not been met.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

3.  The criteria for assistance in the purchase of an automobile or other conveyance and for adaptive equipment, or for adaptive equipment only, have not been met.  
38 U.S.C.A. §§ 3901, 3902, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.808, 4.63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC

Special monthly compensation is payable if as the result of service-connected disability, the veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  There is no evidence or claim of anatomical loss of the feet or hands, blindness or visual acuity of 5/200, or that the Veteran is permanently bedridden, to warrant further consideration of these conditions.

Special monthly compensation is also payable to a veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  
Relevant factors for consideration as to the need for aid and attendance are the inability of the claimant to dress or undress himself /herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. 

The term "bedridden" actually requires that the claimant remain in bed.  The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need.  Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  

If the veteran does not qualify for increased benefits for aid and attendance, increased compensation benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling, and has either additional service-connected disability or disabilities independently ratable at 60 percent or more, or is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s).  A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to service-connected permanent disability or disabilities.  38 C.F.R. § 3.350(i)(2).

The Veteran is currently service connected for a low back disability, with radiculopathy, left lower extremity, evaluated as 40 percent disabling; post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling; residuals, gunshot wound, left lower leg, evaluated as 20 percent disabling; a cervical spine disability with lumbosacral spine spurring with radiculopathy, left lower extremity, evaluated as 20 percent disabling; residuals, fracture, left tibia, evaluated as 0 percent disabling; bilateral hearing loss, evaluated as 0 percent disabling; and hemorrhoids, evaluated as 0 percent disabling.  

Therefore, in order for the Veteran to be entitled to SMC, the evidence must show that he has loss of use of both feet, that his service-connected disabilities render him so helpless as to need or require the regular aid and attendance of another person, or that he is permanently housebound by reason of his service-connected disabilities.

On December 2007 VA Aid and Attendance and Housebound examination, the Veteran reported that he needed daily assistance of someone.  He was noted to have a motorized scooter.  He also complained of occasional inability to bathe, shave and dress himself, and claimed that he frequently needed help putting shoes on.  The examiner noted the Veteran's balance problems, related to disc problems in his back and ambulation problems, due to his spine disability and bullet fragment in the left lower leg.  The Veteran also reported that his pain medication for his severe back pain affected his memory.  He stated that he lived a sedentary lifestyle, and that he could only sit for 15 minutes at a time due to pressure on his coccyx.  He indicated that he went out a couple times a week and that he used a scooter and cane for ambulation.

On VA Aid and Attendance or Housebound examination in January 2008, the Veteran reported balance problems and severe memory loss from his pain medication.  However, on VA PTSD examination in January 2008, he reported only mild recent and immediate memory loss, such as for dates and items he intended to buy.  The PTSD examiner concluded that the Veteran's memory loss sounded age appropriate.  He reported that he required assistance to feed and bathe himself because he could not reach or bend.  He also claimed that he was not able to prepare his own meals because he could not stand on his feet for long, and that his wife managed his medication and financial affairs, because his memory was poor.  The Veteran also reported that he could write and hold a spoon, but that he had trouble with buttons, and occasionally was unable to shave and dress himself.  He reported that he needed assistance getting on and off the commode because of right arm and hand weakness.  Restrictions of the spine, trunk and neck, according to the Veteran, included an inability to move the neck or look from side to side, bend or pick up items from the floor, difficulty getting in and out of the recliner or bed, inability to sit on hard surfaces, and inability to get up on his own after falling.  He also reported weak spells 2-3 times a month, requiring him to sit down with assistance.  In addition, he reported that he could not ambulate more than a few yards; that he was restless at night; that he slept only 1-2 hours at a time and lied down 3-4 times per day; that he was in a great deal of pain; and that he used an assistive device.  

In disagreement to a lot of what he reported during his January 2008 Aid and Attendance or Housebound examination, the Veteran reported during his January 2008 VA PTSD examination that he had no problems with grooming, toileting, self-feeding, bathing, dressing, traveling or driving.  The record reflects that the Veteran has received a motorized wheelchair from the VA Medical Center in Huntington, however; there is no medical evidence that he had the loss of his upper or lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  

In this regard, on examination he was able to walk without the assistance of others and ambulate without the use of a cane or wheelchair.  Gait was cautious without the cane, but he was able to walk without the cane.  Posture was normal.  Furthermore, although the Veteran reported having a near constant, sedentary life; VA examiners during this period repeatedly remarked that the Veteran was very muscular, both in the upper and lower extremities, and on examination, strength in all extremities was 5/5, with no muscular wasting or atrophy.  

The January 2008 examiner also noted that the Veteran was not legally blind and he did not require nursing home care.

On November 2009 VA Aid and Attendance and Housebound examination, the Veteran reported that his memory was poor and that he forgot to take his medications.  He also reported that he needed assistance with bathing and shampooing his hair, and that he could not reach or bend or stay on his feet for long.  He also complained of weakness in the right upper extremity.

On VA examination in May 2010, the examiner concluded that the Veteran was not permanently bedridden and that he could travel beyond his domicile.  Memory loss was noted as mild and occasional.  Imbalance affected his ability to ambulate constantly or nearly.  He complained of left leg pain from his gunshot wound in the left lower extremity and radiculopathy.  He reported that he was not able to dress, undress or bathe.  Physical examination showed gait antalgic, overweight, and stooped posture.  He was able to walk without assistance of another person within his home.  He was able to use a cane or walker for ambulation.  The examiner noted the Veteran's limitation of motion of his cervical and thoracic spines, but function of the upper and lower extremities was shown as normal.  He was also noted to have constant pain in the left lower extremity, due radiculopathy and an old
gunshot wound injury to left calf.  No mental incompetency was noted.

March 2015 VA examination results show that the Veteran was able to travel beyond his current domicile; was not permanently bedridden; had no usage of orthopedic or prosthetic appliances; could perform all self-care skills, including attending to the wants of nature; used a cane to aid ambulation; could protect himself from daily dangers; functions of upper extremities was normal; propulsion was normal; and he could do all activities of daily living, although it could take a while.  The examiner also noted that best corrected vision was not 5/200 or worse in both eyes.  He did not pay his own bills at that time.  The examiner concluded that the Veteran was not permanently housebound by reason of any disability.  

The remainder of the medical evidence of record, which consists of outpatient treatment records from the VA Medical Centers in Huntington, Lexington, Clarksburg and Richmond, is negative for any evidence that the Veteran requires assistance performing routine activities of daily living due to a totally disabling condition or that he is factually housebound or confined to his immediate premises due to disability.

The Veteran is service-connected for radiculopathy of the left leg, as well as residuals of a gunshot wound to the left leg and a fracture of the left tibia, and the evidence shows that he experiences pain, imbalance and ambulation problems due to these disabilities.  The evidence of record also shows that he uses a cane and walker for assistance with ambulation and a motorized wheelchair or scooter to get around.  However, it does not show that he has lost the use of his left leg.  There is also no evidence showing that the Veteran is blind or permanently bedridden or so helpless that he is in need of regular aid and attendance of another person.  In this regard, although he has reported trouble with some aspects of dressing, such as buttoning his clothes, the evidence does not show that he is unable to dress or undress himself at all, or unable to keep himself ordinarily clean and presentable.  The Veteran also reported in January 2008 that he needed assistance feeding and bathing himself and preparing meals, and that he needed help toileting, due to right arm and hand weakness (which he is not service-connected for).  He also claimed that he suffered from severe memory loss.  However, he did not claim that he was unable to go to the bathroom by himself, due to a service-connected disability.  Furthermore, he reported that same month, during his PTSD examination that he did not have trouble grooming, bathing or toileting, and only claimed to have mild memory loss, which the examiner concluded as age-appropriate.  There is no evidence that he has experienced any incapacitating mental impairments that would require care or assistance on a regular basis to protect the Veteran from the hazards or dangers inherent in his daily environment.

Furthermore, there is no evidence showing that the Veteran is substantially confined, due to service connected disability (ies), to his dwelling and the immediate premises.  As noted above, on examination in December 2007, he reported that he went out a couple times a week.  Also, during his January 2008 PTSD examination, he denied having any problems with traveling.  In addition, it was determined that he was able to travel beyond his domicile on examination in May 2010 and May 2015.  Furthermore, throughout the appeal period, it has been noted that the Veteran makes use of a motorized wheelchair, which allows him to travel outside of the home, despite his infirmities.  Finally, the Board notes that the Veteran does not have a service-connected disability rated as 60 percent disabling or totally disabling.  

In this regard, the Board would not dispute the fact that the Veteran has many problems with his service connected disabilities (this is not in dispute).  If he did not have problems there would be no basis for a compensable evaluation for these problems.  The only question before the Board is if he meets the requirements of these benefits, which, unfortunately, are very high. 

In sum, the medical evidence shows that the Veteran is not bedridden or restricted to his home, or that he requires the regular assistance of another person in attending to the ordinary hazards of daily living.  He can dress and feed himself, albeit with some occasional assistance with buttons and putting on shoes, as well as attend to the needs of nature.  Although the Veteran has several disabilities that contribute to impairment, the Board finds that there is not sufficient medical evidence to show that the disabilities render him unable to feed, clothe, or bathe himself, or otherwise independently perform activities of daily living. 

Therefore, after considering the evidence of record in a light most favorable to the Veteran, it is the Board's conclusion that the preponderance of the evidence is against his claim for special monthly pension based on the need for the aid and attendance of another person.  He has not claimed, nor does the evidence show, that he is blind or nearly blind; that he is a patient in a nursing home on account of physical or mental incapacity; that he is unable to feed himself; or that he is bedridden or incapable of attending to the needs of nature without assistance.  Rather, the evidence clearly shows that he is independent in all his daily living needs and requirements. His disabilities, when considered in conjunction with each other, do not result in an inability to care for his daily personal needs without regular personal assistance from others, nor do they result in an inability to protect himself from the hazards and dangers of his daily environment. 

As the preponderance of the evidence is against the Veteran's claim for special monthly pension based on the need for the regular aid and attendance of another person, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

Specially Adapted Housing

In his October 2007 application for specially adapted housing, the Veteran reported that he lived in a single-wide trailer and had a power wheel chair with a lift, as well as a back brace, left leg brace and cane, and indicated that he was not able to move in the house.  

Effective October 25, 2010 and December 3, 2013, VA revised the criteria 
(under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  75 Fed. Reg. 57859 
(Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a ) for establishing entitlement to a special home adaptation grant.  75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. 
§ 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (2009).

Under the version of 38 C.F.R. § 3.809, which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may also be granted if a Veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 
38 C.F.R. § 3.809(b) (2015).

Under the version of 38 C.F.R. § 3.809, which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 
38 U.S.C.A. § 2101(a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Code 8017. 38 C.F.R. 
§ 3.809(d) (2015).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Under the version of 38 C.F.R. § 3.809a in effect prior to October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less; or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).

Under the version of 38 C.F.R. § 3.809a, which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (2015).

Under the version of 38 C.F.R. § 3.809a, which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for (1) permanent and total service-connected disability which (i) includes the anatomical loss or loss of use of both hands, (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or (2) a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b) (Sept. 12, 2014).

While the Veteran's service connected disabilities cause some mobility limitations, in that he has been noted throughout the appeal to require the use of a cane, motorized scooter and motorized wheelchair; the Veteran has not identified or produced any acceptable evidence, medical or otherwise, that would tend to show loss of use of the lower and/or upper extremities, blindness in both eyes or full thickness or subdermal burns.  The objective evidence does not reflect that the Veteran has a permanent and total service-connected disability manifested by loss or loss of use of the extremities, and the Veteran does not contend that he has blindness in both eyes or full thickness or subdermal burns.  Thus, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is not shown.  The claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Eligibility for Financial Assistance in the Purchase of an Automobile 
or other Conveyance and Adaptive Equipment, or 
for Adaptive Equipment Only

A certification of eligibility for financial assistance in the purchase of an automobile or other conveyance is provided in cases where the veteran has established entitlement to compensation for a service-connected disability, which results in either (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) the permanent impairment of vision of both eyes with the following status: Central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity or more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; or (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2015).

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance. The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

The evidence of record does not show that the Veteran has loss or permanent loss of use of one or both feet or hands, or vision impairment to the extent noted above, to qualify for financial assistance in the purchase of an automobile or other conveyance.  In fact, he is not service-connected for a foot or hand disability, and his left leg radiculopathy and tibia fracture have not been determined to be equivalent to loss of use of the left foot.  Furthermore, there is no evidence of ankylosis of the knees or hips, to warrant entitlement to adaptive equipment.  

Therefore, in light of the above, the Veteran's claim for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, is denied; the benefit of the doubt rule is not for application.

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.



ORDER

Special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound is denied.

Entitlement to specially adapted housing is denied.

Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


